DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     
2. Claims 1, 9, 10, 12-14, 16, 17, 27, 29, 33, 37, 38, 42, 43 and 45-49 are pending.  

    Claims 2-8, 11, 15, 18-26, 28, 30-32, 34-36, 39-41, 44 and 50 have been canceled previously.

3. Applicant's election of a single disclosed species of peptides that affects the interaction of CD40 with CD154/gp39/CD40L comprising SEQ ID NO: 3 in the Response To Restriction Requirement, filed 11/23/2020, is acknowledged. 

     Given the nature of the election of a peptide comprising SEQ ID NO: 3, 
     claims 1, 9-10, 12-14, 16-17, 27, 29, 33, 37-38, 42-43, and 45-49 are under consideration in the instant application. 

     Claims 2-8, 11, 15, 18-26, 28, 30-32, 34-36, 39-41, 44 and 50 have been canceled previously.

4. No Information Disclosure Statement has not been filed in the instant application.

5.  Priority. 

   Applicant needs to file a late AIA  statement under 37 CFR 1.78 (1.78 is domestic and 1.55 is foreign) either in a separate paper or in a corrected ADS (checking the Statement under …AIA  box).  

     In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 
     
     Here, it appears that the priority date of claims 9 (e.g., cytokine expression profile), 12 subject does not produce autoantibodies …), 13 (do not elicit T cell antigen), 14 (multiple bone marrow derived cell types …), 16 (dyslipidemia, hyperlipidemia, hypercholesterolemia, cardiovascular disease, coronary heart disease), 17 (e.g., statin), modulate in a manner as to modulate IFN), 29 and dependent claims thereof (a methods to prevent, modulate or reduce calcification of vessel walls…) and claim 42 and dependent claims thereof (a method to lower LDL cholesterol …) do not have sufficient written description and effective priority back to USSN 13/888,387 or USSN 15/423,822.

     Here, a change in the definition of a term used both in the specification and claim may indirectly affect a claim even though no actual amendment is made to the claims.
    See MPEP 2163.03. 


      The specification / disclosure as filed of USSNs 13/888,387 or 15/423,822 does not provide sufficient written description of the “limitations” as currently recited.  
     The instant claims now recite limitations which were not clearly disclosed in the earlier filed, priority documents.

     The question is not one of whether the subject matter added to the claims would have been obvious based on the teachings in the prior art, but whether the specification as originally filed provided support for the amended claims.  
      See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. March 2010):       
     “While the description requirement does not demand any particular form of disclosure, or that the specification recite the claimed invention in haec verba, a description that merely renders the invention obvious does not satisfy the requirement.”

     See also, Lockwood v. American Airlines Inc., 41 USPQ2d 1961 (Fed. Cir. 1977):
      “Entitlement to a filing date does not extend to subject matter which is not disclosed, but would be obvious over what is expressly disclosed. It extends only to that which is disclosed. While the meaning of terms, phrases, or diagrams in a disclosure is to be explained or interpreted from the vantage point of one skilled in the art, all the limitations must appear in the specification. The question is not whether a claimed invention is an obvious variant of that which is disclosed in the specification. Rather, a prior application itself must describe an invention, and do so in sufficient detail that one skilled in the art can clearly conclude that the inventor invented the claimed invention as of the filing date sought.”

     A claim as a whole has only one effective filing date.
     See Studiengelsellschaft Kahle m.b.H. v. Shell Oil Co. 42 USPQ2d 1674, 1677 (Fed. Cir 1997).

     If applicant disagrees, applicant should present a detailed analysis as to why the claimed subject matter has clear support in the earlier priority applications.  
    Applicant is reminded that such priority for the instant limitations requires written description and enablement under 35 U.S.C. 112. 

   Applicant needs to file a late AIA  statement under 37 CFR 1.78 (1.78 is domestic and 1.55 is foreign) either in a separate paper or in a corrected ADS (checking the Statement under …AIA  box).  
     In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 




    A new title is required that is clearly indicative of the invention to which the claims are directed. 

7.  The application is required to be reviewed and all spelling, TRADEMARKS, and like errors corrected.  Appropriate corrections are required.
     Trademarks should be capitalized or accompanied by the ® or ™ symbol wherever they appear and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the trademarks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks.  

      Appropriate corrections are required

8.  The following is a quotation of 35 U.S.C. 112(b):
    (B)  CONCLUSION.—The specification shall conclude with one or more claims particularly 
           pointing out and distinctly claiming the subject matter which the inventor or a joint 
           inventor regards as the invention.

     The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
     The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

9.  Claims 1, 9-10, 12-14, 16-17, 27, 29, 33, 37-38, 42-43, and 45-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

     Claims 1, 9-10, 12-14, 16-17, 27, 29, 33, 37-38, 42-43, and 45-49 are indefinite in the recitation of “a peptide that affects the interaction of CD40 with CD154/CD40 ligand”, “affects the interaction of CD40 with CD154 … in such a manner as alter the cytokine expression profile of a cell population treated with said peptide”, “a peptide interact with a CD40 protein in such a manner as to modulate IFNγ” as well as “a method of modulate …” because it is not clear as the metes and bounds of the “affecting the interaction(s)” and the “manner” to which the functional endpoints are accomplished and because it is not clear as bounds of “modulating” reads on regulating or adjusting to certain measures or proportions in the absence of what directions (e.g., antagonistic / agonistic properties) and what measures / proportions as well as “affecting the interaction(s)” and the “manner” to which the functional endpoints are accomplished.

    Applicant is invited to amend the claims to recite clear functional limitations of the claimed peptides, such as antagonistic / agonistic, positive / negative characteristics and clarify the mode of action in terms of “in a manner” and “modulate”. 



    These “limitations” are relative in nature in terms of direction (e.g., agonistic, antagonistic), parameters, endpoints and modes of action such that the metes and bounds of the claimed methods are ambiguous and ill-defined. 

     The claims are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

     Applicant is reminded that the amendment must point to a basis in the specification so as not to add any new matter.  See MPEP 714.02 and 2163.06

10.  The following is a quotation of 35 U.S.C. 112(a):
     (a) IN GENERAL.—The specification shall contain a written description of the invention, 
          and of the manner and process of making and using it, in such full, clear, concise, and  
          exact terms as to enable any person skilled in the art to which it pertains, or with which it 
          is most nearly connected, to make and use the same, and shall set forth the best mode 
          contemplated by the inventor or joint inventor of carrying out the invention.
    The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
     The specification shall contain a written description of the invention, and of the manner and 
     process of making and using it, in such full, clear, concise, and exact terms as to enable any 
     person skilled in the art to which it pertains, or with which it is most nearly connected, to     
     make and use the same and shall set forth the best mode contemplated by the inventor of      
     carrying out his invention.

11.  This is a written description rejection, not a new matter rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. 

     Claims 1, 9-10, 12-14, 16-17, 27, 29, 33, 37-38, 42-43, and 45-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  






The instant claims are broadly drawn to “methods for preventing atherosclerosis ... dyslipidemia, hyperlipidemia, hypercholesterolemia, cardiovascular disease and/or coronary heart disease” via administering a therapeutically effective amount of a peptide that affects the interaction of CD40 with CD154/CD40L”, “wherein said peptides affects the interaction of CD40 and CD154 in such a manner as alter the cytokine expression profile of a cell population treated with said peptide”, “a peptide interacts with CD40 in such a manner as to modulated IFNγ”, “method to prevent, modulated or reduce calcification of vessel walls, ... a peptide which specifically binds to a CD40 presenting at the CD154 binding site”, … peptide inhibits the binding of CD40 to CD154”, “peptide affects the interaction of CD40 and CD154”, “peptides binds CD40 at the site where CD40 interaction with CD154”, which, in turn, do not meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  

     While the specification broadly describes “peptides” and “preferred peptides” encompassed by the claimed invention and discloses certain functional and structural criteria (e.g., see pages 9, 17-24 of the specification),
     the specification either does not sufficient provide sufficient structural and functional characteristics coupled with a known or disclosed correlation between function and structure in order to provide sufficient written support for the “peptides”, including peptides “comprising” said peptides, broadly encompassed by the claimed invention,
     other than the peptides listed in Table 1 on pages 18-20 of the specification and do not address the structural and functional characteristics coupled with a known or disclosed correlation between function and structure with peptide “comprising”.   
  
    The transitional term “comprising” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, MPEP 2111.03.

     In the absence of specific structures (e.g., SEQ ID NOS.),
     the instant claims do not provide sufficient structural and functional characteristics coupled with a known or disclosed correlation between function and structure.  
 
     For example, a person of skill is well aware, at the time of the invention was made, that different molecules, even with sequence similarity, do not necessarily have the same function.

     For example, Attwood (Science 290:471-473, 2000) teaches that “[i]t is presumptuous to make functional assignments merely on the basis of some degree of similarity between sequences.   
    Similarly, Skolnick et al. (Trends in Biotech. 18: 34-39, 2000) teach that the skilled artisan is well aware that assigning functional activities for any particular protein or protein family based upon sequence homology is inaccurate, in part because of the multifunctional nature of proteins (e.g., "Abstract" and "Sequence-based approaches to function prediction", page 34).  Even in situations where there is some confidence of a similar overall structure between two proteins, only experimental research can confirm the artisan's best guess as to the function of the structurally related protein (see in particular "Abstract" and Box 2).  
University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).
   
    The problem here is that the instant specification fails to provide a disclosure of which structural elements (e.g., amino acid residues / sequences) are required for the claimed “peptides”, including “peptides comprising” in order for the “peptides” to have the appropriate structural and functional properties claimed.

     A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus of “peptides” that exhibit the appropriate structural and functional properties of the claimed “peptides” to reasonably convey to one skilled in the relevant art that, at the time the application was filed, applicant had possession of all the claimed “limitations”, broadly encompassed by the claimed invention.

     Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.” (see page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116.)  Consequently, applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co., 43 USPQ2d 1398.

     With respect to relying upon screening assays,  the Court has held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).
   
    The problem here is that the claims are not limited to those “peptides” / “peptides comprising” that satisfy the respective correlation between function and structure, broadly encompassed by the claimed invention.  
     A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property. 

     The written description requirement also ensures that when a patent claims a genus by its function or result, the specification recites sufficient materials to accomplish that function -  a problem that is particularly acute in the biological arts. 
     See Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co., 94 USPQ2d 1161, 1172, 1173 (Fed. Cir. 2010).


    A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property. 

      Meeting the written description threshold requires showing that the applicant was in “possession” of the claimed invention at the time of filing. Vas-Cath, 935 F.2d at 1563-1564. Support need not describe the claimed subject matter in exactly the same terms as used in the claims. Eiselstein v. Frank, 52 F.3d 1035, 1038 (Fed. Cir. 1995). This support cannot be based on obviousness reasoning – i.e., what the written description and knowledge in the art would lead one to speculate as to modifications the inventor might have envisioned, but failed to disclose. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997).

     Ariad points out, the written description requirement also ensures that when a patent claims a genus by function, the specification recites sufficient materials to accomplish that function - a problem that is particularly acute in biological arts."  Ariad, 598 F.3d at 1352-3.  

     Note the following Court Decisions regarding the written description of antibodies in the context of the current claims.

     Given the claimed broadly class of “peptides” and in the absence of sufficient disclosure of relevant identifying characteristics for the claimed “peptides” encompassed by the “limitations” above,
     the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims
     AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
     and
     the specification at best describes plan for making “peptides” with the “limitations above” and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient.
     Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).

     For example, see pages 9-24 of the specification.
     Note that SEQ ID NOS. 3-9 rely upon a core sequence of KGYY (e.g., see Table 1 on pages 18-19 of the specification).  

     “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). 
     “A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.”  See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69.
    To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).


    Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).

    An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).

    Therefore, there is insufficient written description for the genus of “peptides” broadly encompassed by the claimed invention other than described in the specification at the time the invention was made under the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, 35 USC 112, first paragraph.

     Applicant is reminded that Vas-Cath makes clear that the written description provision of under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is severable from its enablement provision. 

12.  Claims 1, 9-10, 12-14, 16-17, 27, 29, 33 and 37-38  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
     Applicant has not disclosed how to use the claimed peptides in preventing atherosclerosis (other conditions cited above herein) as well as preventing calcification of vessel walls in a subject / humans including a subject suffers from dyslipidemia, hyperlipidemia, hypercholesterolemia, atherosclerosis cardiovascular disease and/or coronary heart disease
as well as in preventing the calcification of vessel walls with predictability.  

     There is insufficient information or nexus with respect to using CD40L peptides to prevent atherosclerosis (and other claimed diseases) and preventing the calcification of vessel walls based upon the observations and experimental in vitro data and an experimental models (e.g., see Examples Apo E-/- mice) provided in the specification as filed with predictability.  

     Pharmaceutical therapies in the absence of in vivo clinical data are unpredictable for the following reasons; (1) the protein may be inactivated before producing an effect, i.e. such as proteolytic degradation, immunological inactivation or due to an inherently short half-life of the protein; (2) the protein may not reach the target area because, i.e. the protein may not be able to cross the mucosa or the protein may be adsorbed by fluids, cells and tissues where the protein has no effect; and (3) other functional properties, known or unknown, may make the protein unsuitable for in vivo therapeutic use, i.e. such as adverse side effects prohibitive to the use of such treatment.  See page 1338, footnote 7 of Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992).

      Since the therapeutic indices of biopharmaceutical drugs such as CD40L peptides can be species- and model-dependent, it is not clear that reliance on the disclosed observations and in vitro / in vivo experimental results (e.g., see instant Examples) in therapeutic regimens accurately reflects the relative efficacy of the claimed therapeutic strategy to prevent atherosclerosis, dyslipidemia, hyperlipidemia, hypercholesterolemia, atherosclerosis cardiovascular disease and/or coronary heart disease as well as in preventing the calcification of vessel walls in humans with administering CD40L peptides.
     Experimental protocols usually are conducted under defined conditions wherein the antagonist and the stimulus/insult occur at the same or nearly the same time  
     For example, immunosuppression is much easier to achieve under such controlled conditions that experienced in the human atherosclerosis, dyslipidemia, hyperlipidemia, hypercholesterolemia, atherosclerosis cardiovascular disease and/or coronary heart disease and the calcification of vessel walls targeted by the claimed invention.  
     With respect to in vivo studies, in vitro and experimental models validate concepts based on studies of human disease, such studies are limited to the “acute” as opposed to “chronic” nature of the disease.  
     With respect to animal models, the onset of inflammation is rapid with an aggressive destructive process, whereas in humans the disease progresses more slowly, often with natural periods of disease exacerbation and remission.  
     Here, note that the instant in vitro, ex vivo and in vivo experimental studies / observations do not necessarily reflect preventing atherosclerosis, dyslipidemia, hyperlipidemia, hypercholesterolemia, atherosclerosis cardiovascular disease and/or coronary heart disease as well as in preventing the calcification of vessel walls in humans with administering CD40L peptides.

    Also, note that treatment of atherosclerosis, dyslipidemia, hyperlipidemia, hypercholesterolemia, atherosclerosis cardiovascular disease and/or coronary heart disease and calcification of vessel walls in humans would occur after diagnosis and the disease has been established.  

     Mayo Clinic Arteriosclerosis / Atherosclerosis reports on Arteriosclerosis /Atherosclerosis reports Overview, Symptoms, Causes, Risk factors, Complications, Prevention, Diagnosis, Treatment) (see entire document) (mayoclinic.org/diseases-conditions/arteriosclerosis-atherosclerosis/symptoms-causes/syc-20350569?, pages 1-4; 
(mayoclinic.org/diseases-conditions/arteriosclerosis- atherosclerosis/diagnosis-treatment/drc-20350575?p=1; pages 1-7); downloaded 02/10/2021),
     including that atherosclerosis develops gradually and mild atherosclerosis usually do not exhibit any symptoms, where symptoms of moderate to severe atherosclerosis depend on which arteries are affected, where the exact cause is unknown, including the benefits healthy lifestyle changes and various drugs, including cholesterol medications, anti-platelet medications, ACE 
inhibitors, calcium channel blockers, diuretics and other drugs).


st century cardiac patients (Abstract),
     including targeting specific inflammatory pathways implication I atherosclerotic plaque cardiovascular risk, including directed at pro-inflammatory cytokines such as IL-1β, IL-6, TNFα and CCL2, including that understanding the role of inflammation in atherosclerosis thrombosis and the appropriate clinic context to target therapy is as some therapies such as NSAIDs in coronary artery disease and TNF blockade in heart failure, has an adverse effect on cardiovascular outcomes failure such that a comprehensive understanding of the impact of immune based therapies will require further study.
     (see entire, including Abstract, Introduction, Concept of inflammation in atherosclerotic vascular, Basic mechanism of inflammation in atherosclerosis, Targeting inflammation to reduce ASCVD events, Therapies targeting inflammatory pathways, Conclusions). 
     (Khambhati et al., Immunotherapy for the prevention of atherosclerotic cardiovascular disease: Promise and possibilities, Atherosclerosis 276: 1-9, 2018).

     Lee et al. reviews Mouse models of atherosclerosis: a historical perspective and recent advances (Lee et al., Lipids in Health and Disease 16: 1 -11, 2017; DOI 10.1186/s12944-016-0402-5),
     including Abstract, Background, Animal modes of atherosclerosis, Recent Advances, Current treatment options and complications, Future therapeutic approaches: microRNAs and nanoparticle delivery, Conclusions).

     While mouse models are amenable to genetic modification, allowing identification of gens contributing to the development  of atherosclerosis, the understanding the risk factors an natural history of atherosclerosis offers insight on disease prevention, identification of the molecular events important for develop therapeutic strategies to improve endothelial dysfunction, which could slow or even reverse disease progression in atherosclerosis,
     that there is no single ideal animal model for studying a particular clinical condition (see Conclusions).

     With respect to the ApoE knockout and LDLR-deficient models
      these models have advantages and disadvantages, including the drawbacks of the ApoE knockout mice which limits the extrapolation of data derived this models to humans, including, the lipid metabolism is dissimilar, with the majority of the plasma cholesterol as VLDL, but not LDL as observed in humans, ApoE was found to provide extra atheroprotective properties in addition to mediating lipoprotein clearance, by virtue of its anti-oxidative anti-proliferative and anti-inflammatory actions, low levels of ApoE expressed in adrenal cells can reduce the severity of atherosclerosis without affecting plasma in ApoE-deficient mice (see pages 3-4);
      including the Advantages and Disadvantages of mouse models, in that the major limitations of mouse models is their natural resistance to atherosclerosis for several reasons (see pages 4-5).


    undue experimentation would be required to practice the claimed methods with a reasonable expectation of success, absent a specific and detailed description in applicant's specification of how to effectively practice the claimed methods and absent working examples providing evidence which is reasonably predictive that the claimed methods are effective for preventing
atherosclerosis, dyslipidemia, hyperlipidemia, hypercholesterolemia, atherosclerosis cardiovascular disease and/or coronary heart disease as well as in preventing the calcification of vessel walls in humans with administering CD40L peptides.

     Applicant is invited to amend the claims to avoid the recitation of “preventing”.

13. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form thebasis for the rejections under this section made in this Office Action: 
      A person shall be entitled to a patent unless 
      (a)(1) the claimed invention was patented, described in a printed publication, or in public use, 
                on sale or otherwise available to the public before the effective filing date of the   
                claimed invention. 

14.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousnessrejections set forth in this Office Action: 
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

15. Claims 1, 9-10, 12-14, 16, 27, 29, 33, 37-38, 42-43, and 45-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guichard et al. (U.S. Patent No. 7,741,280) (see entire document).

     Guichard teach multimeric molecules, including activating and inhibiting CD40:CD40L interactions and inhibition of the immune response and treatment of pathologies involving the inhibition of the immune response, including atherosclerosis and thrombosis (e.g. see columns 14-15), including the applicability of the peptide KGYY disclosed as SEQ ID NO: 3 (e.g., see column 10, lines 26-29; column 20, lines 44-45;  column 22, lines 52-53; column 23, lines 21-22; column 29 twice; column 32, lines 52-53; column 33, lines 5-6) (see entire document, including  columns 1-3;  Figures 1B, Background / Summary on columns 1-20, Description of the Figures, Preparation of Compounds L1, L2, L3 and L4 on columns 20-37 and Claims).

   Given the teachings of the prior art, the prior teach peptides that read on the claimed peptides, including peptides consisting /comprising SEQ ID NO: 3.

In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.

    Where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may be an inherent characteristic of the prior art, it has the authority to require the applicant to prove that the subject matter shown in the prior art does not possess the characteristics relied on.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).

    The claiming of a new use, new function of unknown property which is inherently present in the prior art does not necessarily make the claims patentable.  
     See In re Best, 194 USPQ 430, 433 (CCPA) and In re Crish 73 USPQ2d 1364, 1368 (Fed. Cir 2004).  Also see MPEP 2112.

     Here, there is a basis in fact and technical reasoning to support the determination that the limitations of “wherein the subject does not produced autoantibodies response to the peptide and/or CD154”, “where the subject’s T cells do not elicit T cell antigen recall”, “wherein the peptide binds CD40 expressing cells …”, “wherein the subject suffers from the diseases / conditions recited in claim 16 (dependent on claim 1)”, “a peptide interacts with a CD40 … as to modulate IFNγ”, “a methods to prevent, modulate or reduce calcification of vessel walls …”, “methods to lower LDL cholesterol …” as well as binding CD40, interaction and affecting CD40:CD40L interactions” are inherent or naturally flow by the prior art teachings. 

     Further, there does not appear to be a manipulative difference between the prior art methods claims claimed methods.

     With respect to “wherein the subject does not produce autoantibodies responsive to the peptide and/or CD154”, the wherein clause does add any additional step(s) ingredients to the claimed methods.

     It is noted that it would not expected and would not desirable to treat subjects who do produce antibodies responsive to the peptide and or CD154, as autoantibodies responsive to the peptide and/CD154) would interfere with methods for preventing atherosclerosis and may result deleterious / undesirable effect on the subject. 
      If autoantibodies responsive to the peptide would occur, it would be more likely than not be in response to repetitive administration of peptide to subjects. 

    The claims are drawn to characteristics of the antagonistic CD40L peptides comprising KGYY that block CD40:CD40L interactions in “methods of preventing atherosclerosis”, treating “a methods to prevent, modulate or reduce calcification of vessel walls …”, “methods to lower LDL cholesterol …”. 
    It does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure
     These “limitations” are not found to further limit the method defined by the claims, since they simply expresses the intended result of a process step positively recited (e.g. administering). 

.

16.  Claims 1, 9-10, 12-14, 16-, 27, 29, 33, 37-38, 42-43, and 45-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wagner et al. (US 2007/0041971) (see entire document).

    Wagner et al. teach peptides that inhibit the interaction between CD40 and CD154, including methods of modulating the proliferation of T cells and the interactions of CD40 with CD154 (e.g., see paragraphs [0018], [0051], [0068], [0073], [0087]-[0093]); claim 4 and 16), 
including atherosclerosis, (e.g., see paragraphs [0013], [0049], [0050], [0059], [0065], [0112]),
     including peptides comprising KGYY, including WAEKGY motif and VLQWAEKGYYTMSNNLVT (e.g., see paragraph [0051]), which can the reduce of the number or the expansion of as well as the cytokine expression of Th40 cells (e.g., see paragraphs [0051]-[0056] as claimed and described in the instant specification (see entire document, including Background of the Invention, Summary of the Invention, Brief Description of the Drawings, Detailed Description, Examples and Claims).

    Given the teachings of the prior art, the prior teach peptides that read on the claimed peptides, including peptides comprising KGYY, including sequences herein (e.g., SEQ ID NOS: 3 and 8).

     Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.

    Where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may be an inherent characteristic of the prior art, it has the authority to require the applicant to prove that the subject matter shown in the prior art does not possess the characteristics relied on.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).

    The claiming of a new use, new function of unknown property which is inherently present in the prior art does not necessarily make the claims patentable.  
     See In re Best, 194 USPQ 430, 433 (CCPA) and In re Crish 73 USPQ2d 1364, 1368 (Fed. Cir 2004).  Also see MPEP 2112.

     Here, there is a basis in fact and technical reasoning to support the determination that the limitations of “wherein the subject does not produced autoantibodies response to the peptide and/or CD154”, “where the subject’s T cells do not elicit T cell antigen recall”, “wherein the peptide binds CD40 expressing cells …”, “wherein the subject suffers from the diseases / conditions recited in claim 16 (dependent on claim 1)”, “a peptide interacts with a CD40 … as to modulate IFNγ”, “a methods to prevent, modulate or reduce calcification of vessel walls …”, “methods to lower LDL cholesterol …” as well as binding CD40, interaction and affecting CD40:CD40L interactions” are inherent or naturally flow by the prior art teachings. 

     Further, there does not appear to be a manipulative difference between the prior art methods claims claimed methods.

     With respect to “wherein the subject does not produce autoantibodies responsive to the peptide and/or CD154”, the wherein clause does add any additional step(s) ingredients to the claimed methods.


      If autoantibodies responsive to the peptide would occur, it would be more likely than not be in response to repetitive administration of peptide to subjects. 

    The claims are drawn to characteristics of the antagonistic CD40L peptides comprising KGYY that block CD40:CD40L interactions in “methods of preventing atherosclerosis”, treating “a methods to prevent, modulate or reduce calcification of vessel walls …”, “methods to lower LDL cholesterol …”. 
    It does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure
 
   These “limitations” are not found to further limit the method defined by the claims, since they simply expresses the intended result of a process step positively recited (e.g. administering). 

     It is noted that these “limitations” do not recite any additional active methodsteps, but simply state characterizations, conclusions and/or intended results of those steps.

17.  Claims  1, 9-10, 12-14, 16-17, 27, 29, 33, 37-38, 42-43, and 45-49 are rejected under 35 U.S.C. § 103 as being unpatentable over Wagner et al. (US 2007/0041971) in view of  Yellin et al. (US 2008/0050369), Schonbeck et al. (US 2008/0058360 in view of Karpusas et al.

    Wagner et al. teach peptides that inhibit the interaction between CD40 and CD154, including methods of modulating the proliferation of T cells and the interactions of CD40 with CD154 (e.g., see paragraphs [0018], [0051], [0068], [0073], [0087]-[0093]); claim 4 and 16), 
including atherosclerosis, (e.g., see paragraphs [0013], [0049], [0050], [0059], [0065], [0112])
     including peptides comprising KGYY, including WAEKGY motif and VLQWAEKGYYTMSNNLVT (e.g., see paragraph [0051]), which can the reduce of the number or the expansion of as well as the cytokine expression of Th40 cells (e.g., see paragraphs [0051]-[0056] as claimed and described in the instant specification (see entire document, including Background of the Invention, Summary of the Invention, Brief Description of the Drawings, Detailed Description, Examples and Claims).

   Given the teachings of the prior art, the prior teach peptides that read on the claimed peptides, including peptides comprising KGYY, including sequences herein (e.g., SEQ ID NOS: 3 and 8).

     Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.

    Where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may be an inherent characteristic of the prior art, it has the authority to require the applicant to prove that the subject matter shown in the prior art does not possess the characteristics relied on.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).







     Further, there does not appear to be a manipulative difference between the prior art methods claims claimed methods.

     Here, there is a basis in fact and technical reasoning to support the determination that the limitations of “wherein the subject does not produced autoantibodies response to the peptide and/or CD154”, “where the subject’s T cells do not elicit T cell antigen recall”, “wherein the peptide binds CD40 expressing cells …”, “wherein the subject suffers from the diseases / conditions recited in claim 16 (dependent on claim 1)”, “a peptide interacts with a CD40 … as to modulate IFNγ”, “a methods to prevent, modulate or reduce calcification of vessel walls …”, “methods to lower LDL cholesterol …” as well as binding CD40, interaction and affecting CD40:CD40L interactions.” 

     With respect to “wherein the subject does not produce autoantibodies responsive to the peptide and/or CD154”, the wherein clause does add any additional step(s) ingredients to the claimed methods.

     It is noted that it would not expected and would not desirable to treat subjects who do produce antibodies responsive to the peptide and or CD154, as autoantibodies responsive to the peptide and/CD154) would interfere with methods for preventing atherosclerosis and may result deleterious / undesirable effect on the subject. 

    The claims are drawn to characteristics of the antagonistic CD40L peptides comprising KGYY that block CD40:CD40L interactions in “methods of preventing atherosclerosis”, treating “a methods to prevent, modulate or reduce calcification of vessel walls …”, “methods to lower LDL cholesterol …”. 
    It does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure
 
   These “limitations” are not found to further limit the method defined bythe claims, since they simply expresses the intended result of a process step positively recited (e.g. administering). 

     It is noted that these “limitations” do not recite any additional active methodsteps, but simply state characterizations, conclusions and/or intended results of those steps.

     Yellin et al. (US 2008/0050369) teach Therapeutic Application of T-BAM / CD40L Technology to Treat Diseases Involving Smooth Muscle Cells, by inhibiting CD40L-CD40 interactions, including atherosclerosis and atherosclerotic changes / lesions (e.g., narrowing of the vascular lumen, intimal thickening aggregates) (e.g. paragraphs [0006], [0015], [0076], [0084], [0087]-0092], [0095]-[0119]),
     including the treatment with statins (e.g.. see paragraphs [0131], [0140]-[0149], [0198]), 
     including calcified atheromatous (e.g., see paragraphs [0017]) with a variants of CD40L (e.g., see paragraphs [0038], [0047], [0048], [0054], [0057], [0065], [0073]-[0075])
(see entire document, including Abstract, Drawings, Background of the Invention, Summary of the Invention, Description of the Figures, Detailed Description,  Example, Examples, Claims). 

     Schonbeck teach Soluble CD40L (CD154) as a Prognostic Marker of Atherosclerotic Diseases, including the beneficial effects of certain preventative and therapeutic treatments for patients at risk for or known to have cardiovascular disorders, 

     including atherosclerosis, myocardial infarction, hypertension, hypercholesterolemia, hyperlipidemia (dyslipidemia are hyperlipidemia, an elevation of lipids in the blood, coronary heart disease,
     including monitoring cholesterol, lipid accumulation and LDL levels
(see entire document, including Abstract, Drawings, Field of the Invention, Background of the Invention, Summary of the Invention, Brief Description of the Drawings, Detailed Description of the Invention,  Example, Examples, Claims).

     Karpusas teach CD40L amino acids that are involved in CD40 binding, including amino  acids 140 and 143-145 (underlined; WAEKGY), (e.g., see Figure 4, paragraph 1034, column 2, paragraph 2; page 1035, column 1, paragraph 2), wherein the structure of CD40L was expected to be useful in the design of therapeutic agents can inhibit CD40L-mediated signaling (see entire document, including Background, Introduction, Results and Discussion, including Binding Site, Biological Implications. 

     It is noted that the WAEKGY peptides in set forth in the Wagner 24 amino acid blocking peptides with an additional nine amino acids of CD40L sequence on either side.

    Given the teachings of Wagner et al. and Karpusas et al., one of ordinary skill in the art at the 
    time the invention was made would have been motivated to generate blocking CD40L-derived peptides comprising those motifs, including KGYY / WAEKGY, that inhibit CD40:CD4L-meidated interactions and functions, including such peptides with additional CD40L sequences on either side, such as the elected SEQ ID NO: 8, in order to generate effective blocking peptides, wherein there was an expectation of success of generating such blocking CD40L-derivied peptides by routine experimentation at the time the invention was made in view of the assays and knowledge based upon the teachings of the structure-function relationship of CD40:CD40L interactions and the desired endpoint of blocking such interactions and signaling to generate antagonists of such interactions.

     Under KSR, the rationale to support a conclusion that the claims would have been obvious is   
     that all the claimed elements (e.g., CD40L peptides comprising KGYY to inhibit CD40L:CD40 interactions, including CD40 expressing cells, in the treatment of various diseases / conditions, including atherosclerosis based upon the needs of the patient) were known in the prior art and one skilled in the art could have arrived at the claimed invention with no change in their respective functions and the combination would have yielded nothing more than predictable results;
     that all of the claimed elements were made part of ordinary capabilities of one skilled in the art based upon the teachings of the prior art;
     that all of the claimed elements were particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was ready for improvement where the results would have been predictable to one of ordinary skill in the art

      that all of the claimed elements because it would have been obvious to try taking advantages of administering antagonistic CD40L peptides comprising KGYY to treat a variety of cardiovascular diseases / conditions, including atherosclerosis, myocardial infarction, hypertension, hypercholesterolemia, hyperlipidemia (dyslipidemia are hyperlipidemia, an elevation of lipids in the blood, coronary heart disease, including inhibiting certain cytokines / factors (e.g., IFNγ, calcification  of vessel walls) with a reasonable expectation of success. 

    Given the teachings of Wagner, Yellin, Schonbeck and Karpusas as a whole, the ordinary artisan would have been motivated to administer CD40L-derived peptide comprising KGYY  that inhibit CD40:CD40L interactions and activities comprising KGYY to treat a variety of cardiovascular diseases / conditions, including atherosclerosis, myocardial infarction, hypertension, hypercholesterolemia, hyperlipidemia (dyslipidemia are hyperlipidemia, an elevation of lipids in the blood, coronary heart disease, including inhibiting certain cytokines / factors (e.g., IFNγ, calcification  of vessel walls) with a reasonable expectation of success.  

     From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.  

     “The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.” See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965).
     “There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.” Motorola, Inc. v. Interdiqital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997). 
    An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d, 1385 (U.S. 2007).

18.  Claims 1, 9-10, 12-14, 16, 27, 29, 33, 37-38, 42-43, and 45-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wagner et al. (US 2013/0236495) (see entire document).
     Wagner teach CD40L-based peptides that inhibit the interaction of CD40L with CD40, rescue the level of Th40 cells, including the claimed peptides (e.g., see paragraphs [0040]-[0047], [0052], [0053], Table 1, Examples; Sequence Listing), including inflammation and autoimmune diseases (e.g. atherosclerosis, diabetes) (e.g., see paragraphs [0003], [0051], [0056], [0057]; Examples) (see entire document, including Field of Invention, Summary of the Invention, Brief Description of the Figures, Detailed Description of the Invention, Examples, Claims). 


     Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.

    Where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may be an inherent characteristic of the prior art, it has the authority to require the applicant to prove that the subject matter shown in the prior art does not possess the characteristics relied on.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).

    The claiming of a new use, new function of unknown property which is inherently present in the prior art does not necessarily make the claims patentable.  
     See In re Best, 194 USPQ 430, 433 (CCPA) and In re Crish 73 USPQ2d 1364, 1368 (Fed. Cir 2004).  Also see MPEP 2112.

     Here, there is a basis in fact and technical reasoning to support the determination that the limitations of “wherein the subject does not produced autoantibodies response to the peptide and/or CD154”, “where the subject’s T cells do not elicit T cell antigen recall”, “wherein the peptide binds CD40 expressing cells …”, “wherein the subject suffers from the diseases / conditions recited in claim 16 (dependent on claim 1)”, “a peptide interacts with a CD40 … as to modulate IFNγ”, “a methods to prevent, modulate or reduce calcification of vessel walls …”, “methods to lower LDL cholesterol …” as well as binding CD40, interaction and affecting CD40:CD40L interactions” are inherent or naturally flow by the prior art teachings. 

     Further, there does not appear to be a manipulative difference between the prior art methods claims claimed methods.

     With respect to “wherein the subject does not produce autoantibodies responsive to the peptide and/or CD154”, the wherein clause does add any additional step(s) ingredients to the claimed methods.

     It is noted that it would not expected and would not desirable to treat subjects who do produce antibodies responsive to the peptide and or CD154, as autoantibodies responsive to the peptide and/CD154) would interfere with methods for preventing atherosclerosis and may result deleterious / undesirable effect on the subject. 
      If autoantibodies responsive to the peptide would occur, it would be more likely than not be in response to repetitive administration of peptide to subjects. 

    The claims are drawn to characteristics of the antagonistic CD40L peptides comprising KGYY that block CD40:CD40L interactions in “methods of preventing atherosclerosis”, treating “a methods to prevent, modulate or reduce calcification of vessel walls …”, “methods to lower LDL cholesterol …”. 
    It does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure
 
   These “limitations” are not found to further limit the method defined by the claims, since they simply expresses the intended result of a process step positively recited (e.g. administering). 

     It is noted that these “limitations” do not recite any additional active methodsteps, but simply state characterizations, conclusions and/or intended results of those steps

In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).

     Here, there is a basis in fact and technical reasoning to support the determination that the limitations of “wherein the subject does not produced autoantibodies response to the peptide and/or CD154”, “where the subject’s T cells do not elicit T cell antigen recall”, “wherein the peptide binds CD40 expressing cells …”, “wherein the subject suffers from the diseases / conditions recited in claim 16 (dependent on claim 1)”, “a peptide interacts with a CD40 … as to modulate IFNγ”, “a methods to prevent, modulate or reduce calcification of vessel walls …”, “methods to lower LDL cholesterol …” as well as binding CD40, interaction and affecting CD40:CD40L interactions” are inherent or naturally flow by the prior art teachings. 

     Further, there does not appear to be a manipulative difference between the prior art methods claims claimed methods.

     Here, there is a basis in fact and technical reasoning to support the determination that the limitations of “wherein the subject does not produced autoantibodies response to the peptide and/or CD154”, “where the subject’s T cells do not elicit T cell antigen recall”, “wherein the peptide binds CD40 expressing cells …”, “wherein the subject suffers from the diseases / conditions recited in claim 16 (dependent on claim 1)”, “a peptide interacts with a CD40 … as to modulate IFNγ”, “a methods to prevent, modulate or reduce calcification of vessel walls …”, “methods to lower LDL cholesterol …” as well as binding CD40, interaction and affecting CD40:CD40L interactions.” 

     With respect to “wherein the subject does not produce autoantibodies responsive to the peptide and/or CD154”, the wherein clause does add any additional step(s) ingredients to the claimed methods.

     It is noted that it would not expected and would not desirable to treat subjects who do produce antibodies responsive to the peptide and or CD154, as autoantibodies responsive to the peptide and/CD154) would interfere with methods for preventing atherosclerosis and may result deleterious / undesirable effect on the subject. 

    The claims are drawn to characteristics of the antagonistic CD40L peptides comprising KGYY that block CD40:CD40L interactions in “methods of preventing atherosclerosis”, treating “a methods to prevent, modulate or reduce calcification of vessel walls …”, “methods to lower LDL cholesterol …”. 
    It does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure
 
   These “limitations” are not found to further limit the method defined by the claims, since they simply expresses the intended result of a process step positively recited (e.g. administering). 
     It is noted that these “limitations” do not recite any additional active methodsteps, but simply state characterizations, conclusions and/or intended results of those steps.

19. Claims  1, 9-10, 12-14, 16-17, 27, 29, 33, 37-38, 42-43, and 45-49 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Wagner et al. (US 2013/0236495) in view of Yellin et al. (US 2008/0050369), Schonbeck et al. (US 2008/0058360) and Karpusas et al.

     Wagner teach CD40L-based peptides that inhibit the interaction of CD40L with CD40, rescue the level of Th40 cells, including the claimed peptides (e.g., see paragraphs [0040]-[0047], [0052], [0053], Table 1, Examples; Sequence Listing), including inflammation and autoimmune diseases (e.g. atherosclerosis, diabetes) (e.g., see paragraphs [0003], [0051], [0056], [0057]; Examples) (see entire document, including Field of Invention, Summary of the Invention, Brief Description of the Figures, Detailed Description of the Invention, Examples, Claims). 



     Yellin et al. (US 2008/0050369) teach Therapeutic Application of T-BAM / CD40L Technology to Treat Diseases Involving Smooth Muscle Cells, by inhibiting CD40L-CD40 interactions, including atherosclerosis and atherosclerotic changes / lesions (e.g., narrowing of the vascular lumen, intimal thickening aggregates) (e.g. paragraphs [0006], [0015], [0076], [0084], [0087]-0092], [0095]-[0119]),
     including the treatment with statins (e.g.. see paragraphs [0131], [0140]-[0149], [0198]), 
     including calcified atheromatous (e.g., see paragraphs [0017]) with a variants of CD40L (e.g., see paragraphs [0038], [0047], [0048], [0054], [0057], [0065], [0073]-[0075])
(see entire document, including Abstract, Drawings, Background of the Invention, Summary of the Invention, Description of the Figures, Detailed Description,  Example, Examples, Claims). 

     Schonbeck teach Soluble CD40L (CD154) as a Prognostic Marker of Atherosclerotic Diseases, including the beneficial effects of certain preventative and therapeutic treatments for patients at risk for or known to have cardiovascular disorders, 
    including that the elevated levels of sCD40L as predictive of future cardiovascular disorders, including being independent of other predictors of future cardiovascular disorders and risk of acute and chronic cardiovascular disorders,
     including atherosclerosis, myocardial infarction, hypertension, hypercholesterolemia, hyperlipidemia (dyslipidemia are hyperlipidemia, an elevation of lipids in the blood, coronary heart disease,
     including monitoring cholesterol, lipid accumulation and LDL levels
(see entire document, including Abstract, Drawings, Field of the Invention, Background of the Invention, Summary of the Invention, Brief Description of the Drawings, Detailed Description of the Invention,  Example, Examples, Claims).

     Karpusas teach CD40L amino acids that are involved in CD40 binding, including amino  acids 140 and 143-145 (underlined; WAEKGY), (e.g., see Figure 4, paragraph 1034, column 2, paragraph 2; page 1035, column 1, paragraph 2), wherein the structure of CD40L was expected to be useful in the design of therapeutic agents can inhibit CD40L-mediated signaling (see entire document, including Background, Introduction, Results and Discussion, including Binding Site, Biological Implications. 

     It is noted that the WAEKGY peptides in set forth in the Wagner 24 amino acid blocking peptides with an additional nine amino acids of CD40L sequence on either side.

     Note that Wagner et al. (US 2013/0236495) teach SEQ ID NOS. 1-23 (Table 1) associated with antagonistic CD40L-derived peptides, including SEQ ID NOS. 3-9.


     Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.
    Where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may be an inherent characteristic of the prior art, it has the authority to require the applicant to prove that the subject matter shown in the prior art does not possess the characteristics relied on.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).
    The claiming of a new use, new function of unknown property which is inherently present in the prior art does not necessarily make the claims patentable.  
     See In re Best, 194 USPQ 430, 433 (CCPA) and In re Crish 73 USPQ2d 1364, 1368 (Fed. Cir 2004).  Also see MPEP 2112.

     Here, there is a basis in fact and technical reasoning to support the determination that the limitations of “wherein the subject does not produced autoantibodies response to the peptide and/or CD154”, “where the subject’s T cells do not elicit T cell antigen recall”, “wherein the peptide binds CD40 expressing cells …”, “wherein the subject suffers from the diseases / conditions recited in claim 16 (dependent on claim 1)”, “a peptide interacts with a CD40 … as to modulate IFNγ”, “a methods to prevent, modulate or reduce calcification of vessel walls …”, “methods to lower LDL cholesterol …” as well as binding CD40, interaction and affecting CD40:CD40L interactions” are inherent or naturally flow by the prior art teachings. 

     Further, there does not appear to be a manipulative difference between the prior art methods claims claimed methods.

     With respect to “wherein the subject does not produce autoantibodies responsive to the peptide and/or CD154”, the wherein clause does add any additional step(s) ingredients to the claimed methods.

     It is noted that it would not expected and would not desirable to treat subjects who do produce antibodies responsive to the peptide and or CD154, as autoantibodies responsive to the peptide and/CD154) would interfere with methods for preventing atherosclerosis and may result deleterious / undesirable effect on the subject. 
      If autoantibodies responsive to the peptide would occur, it would be more likely than not be in response to repetitive administration of peptide to subjects. 

    The claims are drawn to characteristics of the antagonistic CD40L peptides comprising KGYY that block CD40:CD40L interactions in “methods of preventing atherosclerosis”, treating “a methods to prevent, modulate or reduce calcification of vessel walls …”, “methods to lower LDL cholesterol …”. 
    It does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure
 
   These “limitations” are not found to further limit the method defined by the claims, since they simply expresses the intended result of a process step positively recited (e.g. administering). 

     It is noted that these “limitations” do not recite any additional active methodsteps, but simply state characterizations, conclusions and/or intended results of those steps



In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).

     Here, there is a basis in fact and technical reasoning to support the determination that the limitations of “wherein the subject does not produced autoantibodies response to the peptide and/or CD154”, “where the subject’s T cells do not elicit T cell antigen recall”, “wherein the peptide binds CD40 expressing cells …”, “wherein the subject suffers from the diseases / conditions recited in claim 16 (dependent on claim 1)”, “a peptide interacts with a CD40 … as to modulate IFNγ”, “a methods to prevent, modulate or reduce calcification of vessel walls …”, “methods to lower LDL cholesterol …” as well as binding CD40, interaction and affecting CD40:CD40L interactions” are inherent or naturally flow by the prior art teachings. 

     Further, there does not appear to be a manipulative difference between the prior art methods claims claimed methods.

     Here, there is a basis in fact and technical reasoning to support the determination that the limitations of “wherein the subject does not produced autoantibodies response to the peptide and/or CD154”, “where the subject’s T cells do not elicit T cell antigen recall”, “wherein the peptide binds CD40 expressing cells …”, “wherein the subject suffers from the diseases / conditions recited in claim 16 (dependent on claim 1)”, “a peptide interacts with a CD40 … as to modulate IFNγ”, “a methods to prevent, modulate or reduce calcification of vessel walls …”, “methods to lower LDL cholesterol …” as well as binding CD40, interaction and affecting CD40:CD40L interactions.” 

     With respect to “wherein the subject does not produce autoantibodies responsive to the peptide and/or CD154”, the wherein clause does add any additional step(s) ingredients to the claimed methods.

     It is noted that it would not expected and would not desirable to treat subjects who do produce antibodies responsive to the peptide and or CD154, as autoantibodies responsive to the peptide and/CD154) would interfere with methods for preventing atherosclerosis and may result deleterious / undesirable effect on the subject. 

    The claims are drawn to characteristics of the antagonistic CD40L peptides comprising KGYY that block CD40:CD40L interactions in “methods of preventing atherosclerosis”, treating “a methods to prevent, modulate or reduce calcification of vessel walls …”, “methods to lower LDL cholesterol …”. 
    It does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure
 
   These “limitations” are not found to further limit the method defined bythe claims, since they simply expresses the intended result of a process step positively recited (e.g. administering). 

     It is noted that these “limitations” do not recite any additional active methodsteps, but simply state characterizations, conclusions and/or intended results of those steps.

     Under KSR, the rationale to support a conclusion that the claims would have been obvious is   
     that all the claimed elements (e.g., CD40L peptides comprising KGYY to inhibit CD40L:CD40 interactions, including CD40 expressing cells, in the treatment of various diseases / conditions, including atherosclerosis based upon the needs of the patient) were known in the prior art and one skilled in the art could have arrived at the claimed invention with no change in their respective functions and the combination would have yielded nothing more than predictable results;
     that all of the claimed elements were made part of ordinary capabilities of one skilled in the art based upon the teachings of the prior art;

     that all of the claimed elements were known options not of innovation but of ordinary skill and common sense; and
      that all of the claimed elements because it would have been obvious to try taking advantages of administering antagonistic CD40L peptides comprising KGYY to treat a variety of cardiovascular diseases / conditions, including atherosclerosis, myocardial infarction, hypertension, hypercholesterolemia, hyperlipidemia (dyslipidemia are hyperlipidemia, an elevation of lipids in the blood, coronary heart disease, including inhibiting certain cytokines / factors (e.g., IFNγ, calcification  of vessel walls) with a reasonable expectation of success. 

    Given the teachings of Wagner, Yellin, Schonbeck and Karpusas as a whole, the ordinary artisan would have been motivated to administer CD40L-derived peptide comprising KGYY  that inhibit CD40:CD40L interactions and activities comprising KGYY to treat a variety of cardiovascular diseases / conditions, including atherosclerosis, myocardial infarction, hypertension, hypercholesterolemia, hyperlipidemia (dyslipidemia are hyperlipidemia, an elevation of lipids in the blood, coronary heart disease, including inhibiting certain cytokines / factors (e.g., IFNγ, calcification  of vessel walls) with a reasonable expectation of success.  

    Given the teachings of Wagner, Yellin, Schonbeck and Karpusas as a whole, the ordinary artisan would have been motivated to administer CD40L-derived peptide comprising KGYY  that inhibit CD40:CD40L interactions and activities comprising KGYY to treat a variety of cardiovascular diseases / conditions, including atherosclerosis, myocardial infarction, hypertension, hypercholesterolemia, hyperlipidemia (dyslipidemia are hyperlipidemia, an elevation of lipids in the blood, coronary heart disease, including inhibiting certain cytokines / factors (e.g., IFNγ, calcification  of vessel walls) with a reasonable expectation of success.  

     From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.  
     “The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.” See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965).
     “There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.” Motorola, Inc. v. Interdiqital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997). 
    An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d, 1385 (U.S. 2007).


     A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
     The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 8796429.pn.approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

21.  Claims 1, 9-10, 12-14, 16-17, 27, 29, 33, 37-38, 42-43, and 45-49 are provisionally rejected under the judicially created doctrine of non-statutory-type double patenting as being unpatentable  
    over claims 1, 3-9, 14, 19, and 25-28 of copending USSN 15/423,822 and/or    
    over claims 52-61, 63, 66, 69, 71, 74-77, 81 and 90 of copending USSN 16/240,630 and/or             
    over claims 1, 2, 4, 6, 10,11, 15,16,21, 23, 30, 32, 34, 36, 37, 38, 49-51 and 54 of copending 
            USSN 16/926782
     further in view of Wagner US 2007/0041971) AND/OR Wagner et al. (US 2013/0236495)   and further in view of Yellin et al. (US 2008/0050369), Schonbeck et al. (US 2008/0058360, Karpusas et al. as addressed above and incorporated in the non-statutory double patenting rejections herein.

     The claims of the instant USSN 16/184,129 are drawn to treating atherosclerosis with CD40L-dervied peptides (e.g., SEQ ID NOS. 3-9).

     The claims of copending USSN 15/423,822 are drawn to the same or nearly the same CD40L-derived peptides (e.g., SEQ ID NO. 27 comprising KGYY), including methods to inhibit CD40:CD40L interactions.
     Note USSN 15/423,822 is a CON of USSN 13/880,387, now U.S. Patent No. 9,562,088.

      The claims of copending USSN 16/240,630 are drawn to the same or nearly the same CD40L-derived peptides (SEQ ID NOS. 3-9 comprising KGYY), including the treatment of diabetes
      Note that USSN 16/240,630 is a CIP of instant US 16/184,129.

      The claims of copending USSN 16/926,782 are drawn to the same or nearly the same CD40L-derived peptides (SEQ ID NOS. 3-9 comprising KGYY), including the treatment of multiple sclerosis.

     Wagner (US 2007/0041971) (e.g., see paragraphs [0007], [0013]-[0008], [0013], [0021]-[0029], [0043], [0049], [0050], [0055], [0056], [0059], [0065], [0071], [0095]-[0125]) AND Wagner et al. (US 2013/0236495) (e.g., see paragraphs [0003]-[0008], [0015], [0018], [0020], [0025], [0051]-[0078] teach CD40L-derived peptides of the instant and copending USSNs and methods of interfering with CD40 interactions with CD154  inhibiting and treating various inflammatory responses and autoimmune response, including diabetes, atherosclerosis. 

     The instant and copending USSNs teaching the same or nearly the same CD40L-derived peptides to inhibit CD40:CD40L interactions, including the treatment of the same various inflammatory and autoimmune diseases targeted by the CD40L-derived peptides are obvious over one another. 

    Wagner (US 2007/0041971) teach peptides that inhibit the interaction between CD40 and CD154, including methods of modulating the proliferation of T cells and the interactions of CD40 with CD154 (e.g., see paragraphs [0018], [0051], [0068], [0073], [0087]-[0093]); claim 4 and 16), 
including atherosclerosis, (e.g., see paragraphs [0013], [0049], [0050], [0059], [0065], [0112])
     including peptides comprising KGYY, including WAEKGY motif and VLQWAEKGYYTMSNNLVT (e.g., see paragraph [0051]), which can the reduce of the number or the expansion of as well as the cytokine expression of Th40 cells (e.g., see paragraphs [0051]-[0056] as claimed and described in the instant specification (see entire document, including Background of the Invention, Summary of the Invention, Brief Description of the Drawings, Detailed Description, Examples and Claims).

     Wagner et al. (US 2013/0236495) teach CD40L-based peptides that inhibit the interaction of CD40L with CD40, rescue the level of Th40 cells, including the claimed peptides (e.g., see paragraphs [0040]-[0047], [0052], [0053], Table 1, Examples; Sequence Listing), including inflammation and autoimmune diseases (e.g. atherosclerosis, diabetes) (e.g., see paragraphs [0003], [0051], [0056], [0057]; Examples),
(see entire document, including Field of Invention, Summary of the Invention, Brief Description of the Figures, Detailed Description of the Invention, Examples, Claims) 

     Yellin et al. (US 2008/0050369) teach Therapeutic Application of T-BAM / CD40L Technology to Treat Diseases Involving Smooth Muscle Cells, by inhibiting CD40L-CD40 interactions, including atherosclerosis and atherosclerotic changes / lesions (e.g., narrowing of the vascular lumen, intimal thickening aggregates) (e.g. paragraphs [0006], [0015], [0076], [0084], [0087]-0092], [0095]-[0119]),
     including the treatment with statins (e.g.. see paragraphs [0131], [0140]-[0149], [0198]), 
     including calcified atheromatous (e.g., see paragraphs [0017]) with a variants of CD40L (e.g., see paragraphs [0038], [0047], [0048], [0054], [0057], [0065], [0073]-[0075])


    Schonbeck teach Soluble CD40L (CD154) as a Prognostic Marker of Atherosclerotic Diseases, including the beneficial effects of certain preventative and therapeutic treatments for patients at risk for or known to have cardiovascular disorders, 
    including that the elevated levels of sCD40L as predictive of future cardiovascular disorders, including being independent of other predictors of future cardiovascular disorders and risk of acute and chronic cardiovascular disorders,
     including atherosclerosis, myocardial infarction, hypertension, hypercholesterolemia, hyperlipidemia (dyslipidemia are hyperlipidemia, an elevation of lipids in the blood, coronary heart disease,
     including monitoring cholesterol, lipid accumulation and LDL levels
(see entire document, including Abstract, Drawings, Field of the Invention, Background of the Invention, Summary of the Invention, Brief Description of the Drawings, Detailed Description of the Invention,  Example, Examples, Claims),

Where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may be an inherent characteristic of the prior art, it has the authority to require the applicant to prove that the subject matter shown in the prior art does not possess the characteristics relied on.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).

     Here, there is a basis in fact and technical reasoning to support the determination that the limitations of “wherein the subject does not produced autoantibodies response to the peptide and/or CD154”, “where the subject’s T cells do not elicit T cell antigen recall”, “wherein the peptide binds CD40 expressing cells …”, “wherein the subject suffers from the diseases / conditions recited in claim 16 (dependent on claim 1)”, “a peptide interacts with a CD40 … as to modulate IFNγ”, “a methods to prevent, modulate or reduce calcification of vessel walls …”, “methods to lower LDL cholesterol …” as well as binding CD40, interaction and affecting CD40:CD40L interactions” are inherent or naturally flow by the prior art teachings. 

     Further, there does not appear to be a manipulative difference between the prior art methods claims claimed methods.

     Here, there is a basis in fact and technical reasoning to support the determination that the limitations of “wherein the subject does not produced autoantibodies response to the peptide and/or CD154”, “where the subject’s T cells do not elicit T cell antigen recall”, “wherein the peptide binds CD40 expressing cells …”, “wherein the subject suffers from the diseases / conditions recited in claim 16 (dependent on claim 1)”, “a peptide interacts with a CD40 … as to modulate IFNγ”, “a methods to prevent, modulate or reduce calcification of vessel walls …”, “methods to lower LDL cholesterol …” as well as binding CD40, interaction and affecting CD40:CD40L interactions.” 

     With respect to “wherein the subject does not produce autoantibodies responsive to the peptide and/or CD154”, the wherein clause does add any additional step(s) ingredients to the claimed methods.

     It is noted that it would not expected and would not desirable to treat subjects who do produce antibodies responsive to the peptide and or CD154, as autoantibodies responsive to the peptide and/CD154) would interfere with methods for preventing atherosclerosis and may result deleterious / undesirable effect on the subject. 

    The claims are drawn to characteristics of the antagonistic CD40L peptides comprising KGYY that block CD40:CD40L interactions in “methods of preventing atherosclerosis”, treating “a methods to prevent, modulate or reduce calcification of vessel walls …”, “methods to lower LDL cholesterol …”. 
    It does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure
 


     It is noted that these “limitations” do not recite any additional active methodsteps, but simply state characterizations, conclusions and/or intended results of those steps.

    This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

    The instant and copending claims are drawn to the same or nearly the same peptides and methods that inhibit the binding of CD40 with CD40L / CD154 as addressed herein. 

22.  Claims 1, 9-10, 12-14, 16-17, 27, 29, 33, 37-38, 42-43, and 45-49 are rejected under the judicially created doctrine of non-statutory-type double patenting as being unpatentable  over claims 1-9 of U.S. Patent No. 9,562,088 further in view of Wagner US 2007/0041971) and further in view of Yellin et al. (US 2008/0050369), Schonbeck et al. (US 2008/0058360, Karpusas et al. as addressed above and incorporated in the non-statutory double patenting rejections herein.

     The claims of the instant USSN 16/184,129 are drawn to treating atherosclerosis with CD40L-dervied peptides (e.g., SEQ ID NOS. 3-9).

     The claims of U.S. Patent No. 9,562,088 are drawn to CD40L-derived peptide (SEQ ID NO: 8) and methods of inhibiting the interaction of CD40:CD154 interactions and reducing the number to Th40 cells.

     Wagner (US 2007/0041971) (e.g., see paragraphs [0007], [0013]-[0008], [0013], [0021]-[0029], [0043], [0049], [0050], [0055], [0056], [0059], [0065], [0071], [0095]-[0125]) teach CD40L-derived peptides of the instant and US Patent and methods of interfering with CD40 interactions with CD154  inhibiting and treating various inflammatory responses and autoimmune response, including diabetes, atherosclerosis. 

     The instant and copending US Patent teach the same or nearly the same CD40L-derived peptides to inhibit CD40:CD40L interactions, including the treatment of the same various inflammatory and autoimmune diseases targeted, including atherosclerosis, by the CD40L-derived peptides are obvious over one another. 

     Wagner (US 2007/0041971) (e.g., see paragraphs [0007], [0013]-[0008], [0013], [0021]-[0029], [0043], [0049], [0050], [0055], [0056], [0059], [0065], [0071], [0095]-[0125]) AND Wagner et al. (US 2013/0236495) (e.g., see paragraphs [0003]-[0008], [0015], [0018], [0020], [0025], [0051]-[0078] teach CD40L-derived peptides of the instant and copending USSNs and methods of interfering with CD40 interactions with CD154  inhibiting and treating various inflammatory responses and autoimmune response, including diabetes, atherosclerosis. 
     Yellin et al. (US 2008/0050369) teach Therapeutic Application of T-BAM / CD40L Technology to Treat Diseases Involving Smooth Muscle Cells, by inhibiting CD40L-CD40 interactions, including atherosclerosis and atherosclerotic changes / lesions (e.g., narrowing of the vascular lumen, intimal thickening aggregates) (e.g. paragraphs [0006], [0015], [0076], [0084], [0087]-0092], [0095]-[0119]),
     including the treatment with statins (e.g.. see paragraphs [0131], [0140]-[0149], [0198]), 

(see entire document, including Abstract, Drawings, Background of the Invention, Summary of the Invention, Description of the Figures, Detailed Description,  Example, Examples, Claims 

    Schonbeck teach Soluble CD40L (CD154) as a Prognostic Marker of Atherosclerotic Diseases, including the beneficial effects of certain preventative and therapeutic treatments for patients at risk for or known to have cardiovascular disorders, 
    including that the elevated levels of sCD40L as predictive of future cardiovascular disorders, including being independent of other predictors of future cardiovascular disorders and risk of acute and chronic cardiovascular disorders,
     including atherosclerosis, myocardial infarction, hypertension, hypercholesterolemia, hyperlipidemia (dyslipidemia are hyperlipidemia, an elevation of lipids in the blood, coronary heart disease,
     including monitoring cholesterol, lipid accumulation and LDL levels
(see entire document, including Abstract, Drawings, Field of the Invention, Background of the Invention, Summary of the Invention, Brief Description of the Drawings, Detailed Description of the Invention,  Example, Examples, Claims),

     Where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may be an inherent characteristic of the prior art, it has the authority to require the applicant to prove that the subject matter shown in the prior art does not possess the characteristics relied on.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).

     Here, there is a basis in fact and technical reasoning to support the determination that the limitations of “wherein the subject does not produced autoantibodies response to the peptide and/or CD154”, “where the subject’s T cells do not elicit T cell antigen recall”, “wherein the peptide binds CD40 expressing cells …”, “wherein the subject suffers from the diseases / conditions recited in claim 16 (dependent on claim 1)”, “a peptide interacts with a CD40 … as to modulate IFNγ”, “a methods to prevent, modulate or reduce calcification of vessel walls …”, “methods to lower LDL cholesterol …” as well as binding CD40, interaction and affecting CD40:CD40L interactions” are inherent or naturally flow by the prior art teachings. 

     Further, there does not appear to be a manipulative difference between the prior art methods claims claimed methods.

     Here, there is a basis in fact and technical reasoning to support the determination that the limitations of “wherein the subject does not produced autoantibodies response to the peptide and/or CD154”, “where the subject’s T cells do not elicit T cell antigen recall”, “wherein the peptide binds CD40 expressing cells …”, “wherein the subject suffers from the diseases / conditions recited in claim 16 (dependent on claim 1)”, “a peptide interacts with a CD40 … as to modulate IFNγ”, “a methods to prevent, modulate or reduce calcification of vessel walls …”, “methods to lower LDL cholesterol …” as well as binding CD40, interaction and affecting CD40:CD40L interactions.” 

     With respect to “wherein the subject does not produce autoantibodies responsive to the peptide and/or CD154”, the wherein clause does add any additional step(s) ingredients to the claimed methods.

     It is noted that it would not expected and would not desirable to treat subjects who do produce antibodies responsive to the peptide and or CD154, as autoantibodies responsive to the peptide and/CD154) would interfere with methods for preventing atherosclerosis and may result deleterious / undesirable effect on the subject. 

    The claims are drawn to characteristics of the antagonistic CD40L peptides comprising KGYY that block CD40:CD40L interactions in “methods of preventing atherosclerosis”, treating “a methods to prevent, modulate or reduce calcification of vessel walls …”, “methods to lower LDL cholesterol …”. 
    It does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure


     It is noted that these “limitations” do not recite any additional active methodsteps, but simply state characterizations, conclusions and/or intended results of those steps.

    This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

    The instant and copending claims are drawn to the same or nearly the same peptides and methods that inhibit the binding of CD40 with CD40L / CD154 as addressed herein. 

23. No claim is allowed.
  
24.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
February 24, 2021